Citation Nr: 1137529	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated 70 percent disabling.

2.  Entitlement to an effective date earlier than April 10, 2006 for the assignment of the 70 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1943 to October 1945.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Procedural history

The RO awarded the Veteran service connection for PTSD in an April 2004 rating decision and assigned an initial 30 percent rating, effective January 13, 2004.  The Veteran did not file a timely appeal as to this decision, and it became final.

In April 2006, the Veteran filed an informal claim for an increased disability rating for his service-connected PTSD.  The RO subsequently increased the Veteran's PTSD rating from 30 to 70 percent, effective April 10, 2006, in the above-referenced November 2007 rating decision.  The Veteran disagreed with this assigned rating, as well as with the effective date of the increase.  He perfected an appeal as to both issues by filing a timely VA Form 9 in October 2008.

In August 2010, the Board denied both the Veteran's increased rating claim and his claim for an earlier effective date.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (the Court), which in April 2011, issued an order granting a Joint Motion for Remand (Joint Motion).  The Veteran's claims folder has been returned to the Board for additional appellate review, and for action in compliance with the April 2011 Joint Motion.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 
REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claims.  However, per the instructions of the April 2011 Joint Motion for Remand, the Board believes that this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

In their April 2011 Joint Motion, the parties determined that on two occasions in 2006, VA was put on notice that the Veteran may have outstanding VA treatment records relevant to the issues on appeal, located at VA medical facilities in Saginaw and Detroit, Michigan.  In particular, the Joint Motion highlighted the Veteran's July 2006 VA examiner's report, which noted that the Veteran "is presently followed as an outpatient at VAMC Saginaw.  In addition to Primary Care [Dr. M.M.], the subject is followed by social worker [R.B.], in individual counseling."  The Joint Motion also highlighted an October 2006 document upon which the Veteran indicated that he was receiving treatment for PTSD at the VA hospital in Saginaw and Detroit.  See the Veteran's October 2006 Request for Information Needed to Reconstruct Medical Data.  

With the exception of a list of medications dated in February 2007, the record as it currently exists contains VA treatment records dated no later than March 2006.  It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran and the July 2006 VA examiner have both alluded to information contained in VA treatment reports that is not currently on file, a remand is necessary so that any outstanding reports relevant to the Veteran's PTSD claims can be obtained.

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected PTSD since July 2006.  On remand, he should be afforded a new examination to address the current level of severity of this disability.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received, or is currently receiving for his PTSD.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant treatment records from the VA medical centers in Saginaw and Detroit, Michigan dated from March 2006 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2010).   

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment due to his service-connected PTSD and the nature, extent and etiology of any other currently present acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include an opinion as to whether it is sufficient by itself, or in combination with other service connected disabilities, to render the Veteran unemployable.  If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.  

The rationale for all opinions expressed must also be provided.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's increased rating claim, and his claim for an earlier effective date.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



